                          UN ITED STA TES DISTR ICT COU RT
                          SOU TH ERN D ISTR ICT O F FLO RIDA
                          CA SE N O .13-80192-CR -M A RTlN EZ

UN ITED STA TES OF AM ERICA

        Plaintiff,
VS.

BA RR Y T.LITTLE,

        D efendant.


      O R D ER A DO PTIN G M A G IST M TE 'S R EPO RT A N D R EC O M M EN D A TIO N
                     O N SU PER V ISED R ELEA SE V IO LA TIO N S

      TH IS CA U SE cam e before the Courtupon a Reportand Recom m endation on a
Statusre FinalH earing on five alleged violationsofsupervised release.

      TH E M A TTER w asheard by U nited States M agistrate Judge W illiam M atthewm an

on M ay 17,2019.A ReportandRecommendationwasfiledon M ay21,2019 EECF No.
3901,recomm ending thatthisCourtfind thatDefendanthasviolated thetermsand
conditionsofsupervised release as to allegationsnum ber 1 and 5 assetforth in the

Petition. The M agistrate Judge furtherrecom m endsthatthe DistrictJudge dism iss
allegationsnum ber2,3,and 4. The Defendantand the G overnm entw ere afforded the

opportunityto fileobjectionstotheReportandRecommendation,howevernonewere
filed.The Courthasconducted a de novo review ofthe entire file. A ccordingly,itis

       ORDERED AND ADJUDGED thattheReportand Recommendation LECF No.
3901on Defendant'sstatusrefinalhearing to theviolation assetforth in thePetition
alleging V iolation ofSupervised Release ofthe United StatesM agistrate Judge W illiam
M atthewm an,ishereby Adopted and Approved in itsentirety.
       The Courtfindsthatthe D efendanthasviolated the term sand conditionsofhis
supervision in respectto violation num bers l and 5 ofthe Petition. Based on the parties
agreem entV iolation num bers2,3,and 4 are dism issed assetforth in the Petition for
W arrantorSum m onsforOffenderUnder Supervision.
Sentencing in thism atterisscheduled on M onday.July 1.2019 at 10:45 a.m ..in
courtroom 4008,before United StatesD istrictJudge Jose E.M artinez at101 South U .S.
H ighway 1,Ft.Pierce,FL 34950.
        D O N E A N D O RD ER ED in Cham bersatM iam i,Florida,this   day ofJune,
2019.

                                                         .-   t.
                                              JO SE M A RT EZ
                                              UN IT , STA TES DISTRI T JU D GE
                                                    )
                                                    ;C




Copied:
H on.M agistrate M atthew m an
A11CounselOfRecord
U .S.Probation Office
